Judgment, Supreme Court, New York County (Arlene Silverman, J.), rendered February 13, 2001, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The court properly rejected defendant’s belated peremptory *611challenge to a juror who had been sworn the day before (People v Harris, 57 NY2d 335, 348-350 [1982], cert denied 460 US 1047 [1983]).
The court’s charge on the agency defense properly explained the application of the law to the facts of the case, without any unfair marshaling (see People v Saunders, 64 NY2d 665 [1984]; People v Jorge, 181 AD2d 441, 442 [1992], lv denied 80 NY2d 833 [1992]).
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203 [2002]; People v Walker, 83 NY2d 455, 458-459 [1994]; People v Pavao, 59 NY2d 282, 292 [1983]).
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Andrias, J.P., Ellerin, Williams, Lerner and Gonzalez, JJ.